FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO CASTRO-BONILLA,                            No. 10-70816

               Petitioner,                       Agency No. A098-911-529

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Pedro Castro-Bonilla, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), we deny the petition for review.

      Castro-Bonilla claims he was persecuted due to an incident in which

Sandinistas chased him and attacked his cousin. Substantial evidence supports the

agency’s conclusion that Castro-Bonilla did not suffer past persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003) (“[T]hat Nagoulko

witnessed the beating of some of her co-workers does not compel a factfinder to

conclude that Nagoulko suffered from past persecution.”). We reject Castro-

Bonilla’s contention that the agency erred by requiring that he have suffered

physical harm because this is belied by the record. Having failed to establish past

persecution, Castro-Bonilla is not entitled to a presumption of future persecution.

See 8 C.F.R. § 208.13(b)(1). Apart from his presumption contention, Castro-

Bonilla does not argue that he otherwise established a well-founded fear of future

persecution.

      Because Castro-Bonilla failed to demonstrate eligibility for asylum, he

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, the record does not compel the conclusion that Castro-Bonilla likely

will be tortured at the instigation of, or with the consent or acquiescence of, the


                                           2
government if he returns to Nicaragua. See Arteaga v. Mukasey, 511 F.3d 940, 948

(9th Cir. 2007). Contrary to Castro-Bonilla’s contention, the agency sufficiently

analyzed Castro-Bonilla’s claim for CAT relief. See Almaghzar v. Gonzales, 457

F.3d 915, 922 (9th Cir. 2006) (CAT regulation “does not require an IJ’s decision to

discuss every piece of evidence; it requires only that the IJ consider all evidence.”).

      PETITION FOR REVIEW DENIED.




                                           3